EXHIBIT AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the 31st day of December, 2008, by and between CommunityONE Bank, National Association, a national banking corporation formerly known as First National Bank and Trust Company with its principal office and place of business located in Asheboro, North Carolina (the “Bank”), and R. Larry Campbell (the “Employee”). W I T N E S S E T H: WHEREAS, the Employee is currently employed by the Bank pursuant to the terms of an employment agreement between the Employee and the Bank dated as of April 10, 2000, as amended by the first amendment thereto dated as of June 30, 2006 (the “Prior Agreement”); and WHEREAS, the parties desire to amend and restate the Prior Agreement to bring the Prior Agreement into compliance with Section 409A of the Internal Revenue Code of 1986, as amended from time to time (including corresponding provisions of succeeding law) (the “Code”), the regulations promulgated thereunder, and other guidance issued thereunder by the Department of the Treasury and/or the Internal Revenue Service (“Section 409A”), to extend the term of the Employee’s employment with the Bank, and to induce the Employee to continue employment with the Bank by providing for the payment of compensation to the Employee upon the Employee’s termination following a change in control of the Bank or its parent, FNB United Corp., a North Carolina corporation and registered bank holding company (“FNB”); and WHEREAS; the parties intend that this Agreement shall supersede the Prior Agreement in its entirety, and that from and after the effective date of this Agreement, the Prior Agreement shall be of no further force and effect; and WHEREAS, none of the conditions or events included in the definition of the term “golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii) and in Federal Deposit Insurance Corporation Rule 359.1(f)(1)(ii)[12 CFR 359.1(f)(1)(ii) exists or, to the best knowledge of the Bank, is contemplated insofar as the Bank or any of its affiliates are concerned; NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and in consideration of the premises and the mutual covenants and obligations herein contained, the parties hereto agree as follows: 1.Employment.The Bank hereby employs the Employee, and the Employee hereby accepts employment with the Bank, for the term set forth in Section 2 below, in the position and with the duties and responsibilities set forth in Section 3 below, and upon the other terms and conditions hereinafter stated. 2.Term.The term of this Agreement shall commence as of the date hereof and shall continue until December 31, 2010 (the “Term”). 3.Position and Responsibilities.The Employee shall serve as an Executive Vice President of the Bank, or in such other appropriate position and with such duties as the Bank may in the future designate.In such capacity, the Employee shall at all times report to, and his activities shall at all times be subject to the direction and control of, the principal executive officer of the Bank or his designee.The Employee shall devote substantially all of his business time, attention and services to discharge faithfully and diligently his duties and responsibilities under this Agreement and to use his best efforts for both the successful operation of the Bank’s business and the successful implementation of the policies established by the Bank or FNB. 4.Compensation and Benefits.During the term of this Agreement, the Bank shall provide to the Employee the following compensation and benefits: (a)Salary.In consideration of the services to be rendered by the Employee to the Bank and the Employee’s covenants hereunder, the Bank shall pay to the Employee a base salary at the rate of $180,000 per annum (such salary as it may be increased from time to time being hereinafter referred to as the “Base Salary”).The Employee shall receive from the Bank a formal review of Employee’s performance at least as frequently as annually, and Employee may be considered for merit increases to his Base Salary in accordance with the Bank’s policies and practices for employee compensation as established or modified from time to time.Except as may otherwise be agreed, the Base Salary shall be payable in accordance with the Bank’s policies and practices for employee compensation as established or modified from time to time; provided that the Base Salary shall be payable not less frequently than monthly.Salary payments shall be subject to all applicable federal and state withholding, payroll and other taxes. (b)Group Benefit Plans and Programs.The Employee will be entitled to participate, in accordance with the provisions thereof, in any group health, disability and life insurance, and any bonus, pension, retirement and other employee benefit plans and programs made available by the Bank or FNB to their employees generally.Without limiting the generality of the foregoing, the Employee shall be entitled to participate, in accordance with the provisions thereof, in the Bank’s or FNB’s arrangement for performance compensation for stakeholders (or any successor plan) and the FNB United/CommunityONE Executive Short-Term Incentive Plan (hereinafter together referred to as the “Stakeholders Plan”). (c)Supplemental Plans.The Bank assumed the obligations of Richmond Savings Bank, Inc., SSB(“Richmond Savings”) with respect to that Employee Income Plan Deferred Compensation Agreement and Split Dollar Agreement each dated January 1, 1987 and subsequently amended January 1, 1992 (collectively, the “Supplemental Plans”) and shall continue the Supplemental Plans in effect in accordance with the terms thereof; provided, however, that nothing herein shall prohibit the Bank from terminating either or both Supplemental Plans upon the Employee’s voluntary termination of employment (other than Employee’s termination in connection with a Change in Control pursuant to Section 5(f)(ii)) or upon a termination for Cause (as defined below). (d)Club Dues.The Bank shall pay or reimburse the Employee for the monthly dues and assessments necessary for Employee to maintain the status of an active member of the Beacon Country Club or such other clubs as are reasonably necessary to the 2 conduct of the Bank’s business and as the principal executive of the Bank may from time to time approve. (e)Vacation.The Employee shall be entitled to such vacation and other leave as may be provided by the Bank or FNB to their employees in similar positions generally; provided, however, that, to the extent that the amount of vacation and other leave to which the Employee is entitled is related to the Employee’s years of service to the Bank or FNB, the Employee shall be given credit for each year of service as an employee of Richmond Savings. (f)Automobile.The Bank shall provide the Employee with a suitable vehicle for his exclusive use in the discharge of his duties hereunder and shall pay all operating and service expenses, including automobile insurance, related to such vehicle.Any personal use of such vehicle by the Employee will be appropriately accounted for and reported as additional compensation. (g)Business Expenses.The Bank shall reimburse the Employee for any reasonable out-of-pocket business and travel expenses incurred by the Employee in the ordinary course of performing his duties for the Bank upon presentation by the Employee, from time to time, of appropriate documentation therefor and in accordance with the Bank’s policies and practices as established or modified from time to time. (h)Convention Attendance.The Bank shall pay all registration, travel, accommodation and meal expenses for the Employee and his spouse to attend the annual convention of the North Carolina Bankers Association each year. 5.Termination.The Employee’s term of employment under this Agreement may be terminated before the end of the Term as set forth in this Section 5.Notwithstanding anything contained herein to the contrary, the Employee’s employment with the Bank shall not be considered to have terminated for purposes of the Employee’s receiving any compensation or other benefits otherwise provided under this Agreement unless (i) he would be considered to have incurred a “separation from service” within the meaning of Section 409A from the Bankand any other entity that, along with the Bank, would be considered a “service recipient” within the meaning of Section 409A or (ii) the payment of such compensation or such other benefits would not be subject to Section 409A. (a)Death.In the event of the death of the Employee during his employment under this Agreement, this Agreement shall be terminated as of the date of death.In such event, the Bank shall pay the Employee’s Base Salary, at the rate in effect at the time of his death and through the last day of the calendar month in which such death occurs, to the Employee’s designated beneficiary, or, in the absence of such designation, to the estate or other legal representative of the Employee.Any rights and benefits the Employee’s estate or any other person may have under employee benefit plans and programs of the Bank, or any benefit plans or agreements of Richmond Savings or its parent, Carolina Fincorp, Inc. (“Carolina”), that were assumed by the Bank or FNB in connection with FNB’s acquisition of Carolina, in the event of the Employee’s death shall be determined in accordance with the terms of such plans and programs. 3 (b)Long-Term Disability.If the Employee suffers any disability while employed under this Agreement that prevents him from performing his duties under this Agreement for a period of 90 consecutive days, then, unless otherwise then agreed in writing by the parties hereto, the employment of the Employee under this Agreement shall, at the election of the Bank, be terminated effective as of the ninetieth day of such period.Upon termination of the Employee’s employment by reason of disability under this Section 5(b), the Employee shall be entitled to receive his Base Salary, at the rate in effect on the date of such termination, less any disability insurance payments paid to the Employee on a policy maintained for the benefit of the Employee by the Bank or FNB, through the end of the then current term of this Agreement.Such salary continuation shall be subject to all applicable federal and state withholding taxes and any postponement of payment that may be required pursuant to Section 20 below.Any rights and benefits the Employee may have under employee benefit plans and programs of the Bank, or any benefit plans or agreements of Richmond Savings or Carolina that were assumed by the Bank or FNB in connection with FNB’s acquisition of Carolina, in the event of the Employee’s disability, including rights and benefits under retirement plans and programs, shall be determined in accordance with the terms of such plans and programs. For purposes of this Agreement, “disability” shall mean the inability, by reason of bodily injury or physical or mental disease, or any combination thereof, of the Employee to perform his customary or other comparable duties with the Bank.In the event that the Employee and the Bank are unable to agree as to whether the Employee is suffering a disability, the Employee and the Bank shall each select a physician and the two physicians so chosen shall make the determination or, if they are unable to agree, they shall select a third physician, and the determination as to whether the Employee is suffering a disability shall be based upon the determination of a majority of the three physicians.The Bank shall pay the reasonable fees and expenses of all physicians selected pursuant to this Section 5(b). (c)Termination for Cause.Nothing herein shall prevent the Bank from terminating the Employee’s employment at any time for Cause (as hereinafter defined).Upon termination for Cause, the Employee shall receive his Base Salary only through the date that such termination becomes effective.Neither the Employee nor any other person shall be entitled to any further payments from the Bank, for salary or any other amounts.Notwithstanding the foregoing, any rights and benefits the Employee may have under employee benefit plans and programs of the Bank, or any benefit plans or agreements of Richmond Savings or Carolina that were assumed by the Bank or FNB in connection with FNB’s acquisition of Carolina, following a termination of the Employee’s employment for Cause shall be determined in accordance with the terms of such plans, agreements and programs. For purposes of this Agreement, termination for Cause shall mean termination by the Bank of the Employee’s employment as a result of (i) an intentional, willful and continued failure by the Employee to perform his duties in the capacities indicated above (other than due to disability); (ii) an intentional, willful and material breach by the Employee of his fiduciary duties of loyalty and care to the Bank; (iii) an intentional, willful and knowing violation by the Employee of any provision of this Agreement; (iv) a conviction of, or the entering of a plea of nolo contendere by the Employee for any felony or any crime involving fraud or dishonesty, or (v) a willful and knowing violation of any material federal or state banking law or regulation applicable to the Bank or the occurrence of any event described in Section 19 of the Federal 4 Deposit Insurance Act or any other act or event as a result of which the Employee becomes unacceptable to, or is removed, suspended or prohibited from participating in the conduct of the Bank’s affairs by any regulatory authority having jurisdiction over the Bank or FNB. (d)Termination Other Than For Cause and Not in Connection with a Change in Control.The Bank may terminate the Employee’s employment under this Agreement at any time upon 90 days written notice to the Employee for whatever reason it deems appropriate, or for no reason.In the event such termination by the Bank occurs and is not (i) due to death as provided in Section 5(a) above, (ii) due to disability as provided in Section 5(b) above, (iii) for Cause as provided in Section 5(c) above, or (iv) in connection with or within 24 months after a Change in Control as provided in Section 5(f), the Bank shall continue the Employee’s Base Salary, at the rate in effect at the time of such termination through the end of the Term of this Agreement.In addition, the Bank shall pay to the Employee for the year of termination and for each subsequent calendar year or portion thereof through the end of the Term of this Agreement an amount (prorated in the case of any partial year) equal to the average bonuses paid to the Employee under the Stakeholders Plan for the three calendar years immediately preceding the year of termination, such payments to be made at the normal times for payment of bonuses under the Stakeholders Plan.All compensation continuation shall be subject to all applicable federal and state withholding taxes and any postponement of payment that may be required pursuant to Section 20 below.Any rights and benefits the Employee may have under employee benefit plans and programs of the Bank or FNB, or under any benefit plans or agreements of Richmond Savings or Carolina that were assumed by the Bank or FNB in connection with FNB’s acquisition of Carolina, following a termination of the Employee’s employment pursuant to this Section 5(d), including rights and benefits under retirement plans and programs, shall be determined in accordance with the terms of such plans, agreements and programs. In addition to the foregoing, in the event of a termination pursuant to this Section 5(d) and provided the Employee properly elects coverage under the
